Citation Nr: 0524455
Decision Date: 09/07/05	Archive Date: 11/10/05

Citation Nr: 0524455	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  96-44 194	)	DATE SEP 07 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT THE HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




VACATUR
 
In a February 26, 1998 decision, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for an increased 
rating for traumatic arthritis of the lumbar spine.  The 
Board also denied the veteran's claim for an increased 
evaluation for bilateral hearing loss and for service 
connection for a prostate disorder.  The Board also granted 
service connection for a bilateral shoulder disability.

The present action vacates the Board's decision relative to 
the denial of an increased rating for traumatic arthritis of 
the lumbar spine.  The record indicates that although the 
veteran submitted a Notice of Disagreement to a January 1996 
RO rating decision on this issue, a Statement of the Case was 
not provided to the veteran.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; followed by the issuance of a Statement of the Case, 
and the request for appellate review is completed by the 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

Because the Board did not have jurisdiction to adjudicate the 
veteran's claim relative to the denial of an increased rating 
for a back disorder, and in order to assure the veteran's due 
process rights are satisfied, the Board will vacate the 
February 26, 1998, decision as to this issue, and as to this 
issue only, pursuant to 38 C.F.R. § 20.904 and issue a new 
decision in its place.  
 
 






ORDER
 
The Board decision of February 26, 1998, relative to the 
denial of an increased rating for a lumbar spine disorder, is 
vacated.




	
                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 9805783	
Decision Date: 02/26/98    Archive Date: 03/20/98

DOCKET NO.  96-44 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1966.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his traumatic arthritis of the 
lumbar spine warrants an evaluation in excess of the 
currently assigned 20 percent.  He specifically contends that 
this disorder causes him pain, loss of motion, and difficulty 
in sitting or standing in one position.  It is exacerbated by 
cold, damp weather.  He contends that his bilateral hearing 
loss disability warrants a compensable evaluation.  He 
specifically contends that he has difficulty hearing when 
there is more than one person talking.  He is completely deaf 
in one ear, and he feels that the tests which are used by VA 
do not accurately measure his disability.  He further 
contends that his bilateral shoulder disorder warrants 
service connection.  He specifically contends that he was 
treated for bursitis of the shoulders while in service, and 
that this disorder resulted in a chronic disability of the 
shoulders.  He attributes this to his work as a mechanic in 
the U.S. Navy.  Finally he contends that his prostate 
disorder warrants service connection.  He specifically 
contends that he was treated for a prostate disorder during 
service and he believes that his post service prostate 
disorder is related to this inservice episode of treatment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors his claim 
for service connection for a bilateral shoulder disorder.  
The preponderance of the evidence is against his claims for 
increased ratings for a bilateral hearing loss disability and 
a lumbar spine disability.  His claim for service connection 
for a prostate disorder is not well grounded and is denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans lumbar spine disorder is manifested by pain 
and limitation of motion and is productive of moderate 
disability.

3.  The veterans bilateral hearing loss disability is 
manifested by mild to moderate sensorineural hearing loss 
with excellent word recognition ability in the right ear, and 
profound sensorineural hearing loss with no useable hearing 
for speech in the left ear.

4.  The veterans inservice and immediate post service 
shoulder disorders are shown to have caused his present 
bilateral degenerative joint disease of the shoulders.

5.  No competent medical evidence has been presented which 
attributes the veterans current prostate disorder with his 
single inservice episode of treatment for prostatitis more 
than 30 years ago.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for traumatic 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a 
Diagnostic Codes 5003, 5010, 5292 (1996).

2.  The criteria for an increased evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.85, 4.87  Diagnostic Code 6101 
(1996).

3.  A bilateral shoulder disability was incurred in active 
naval service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1996).

4.   The veteran has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
prostate disorder.  38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the back disability have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his traumatic arthritis of the 
lumbar spine has worsened and warrants an increased 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1996).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2 (1996).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1996).  

Service connection for traumatic arthritis of the lumbar 
spine was granted via a rating decision of September 1996.  
An evaluation of 20 percent was assigned.  

The report of a VA examination, conducted in September 1994 
shows the veteran stating that he believed that his back 
disability was related to a motor vehicle accident which 
occurred while he was on active duty.  Physical examination 
noted flexion of 60 degrees, extension of 20 degrees.  Right 
and left tilts were 20 degrees, and rotation was 25 degrees 
bilaterally.  X-ray examination noted severe generalized 
hypertrophic degenerative changes.  The L5-S1 disc space 
appeared to be minimally narrowed.  No malalignment was 
identified.  There was some degenerative sclerosis in the 
apophyseal articulations of the L5 and S1 bilaterally.  The 
impression given was degenerative joint disease of the lumbar 
spine with restricted mobilities.  

The Board notes the veterans testimony at his hearing, 
conducted in February 1996.  He stated that following the 
accident the problem got worse and required pain medication.  
Now it is constant pain, and he has days when it is pretty 
bad.  During his travel board hearing, conducted in June 
1997, the veteran stated that the disorder is worse with cool 
damp weather, and that it has begun to affect his hips.  He 
has difficulty standing or sitting in one position.  He 
constantly moves around.

The veterans traumatic arthritis of the lumbar spine is 
currently evaluated under 38 C.F.R. § 4.71 Diagnostic Code 
5010, for traumatic arthritis.  Diagnostic Code 5010 calls 
for a rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
Under 38 C.F.R. § 4.71 Diagnostic Code 5292, a 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  A 40 percent rating is assigned for severe 
limitation of motion.

The objective medical evidence will not support an evaluation 
in excess of 20 percent.  The evidence does not show a severe 
limitation of motion of the lumbar spine.  The veterans 
testimony has been considered, as well as his complaints of 
pain and difficulty in maintaining a single position.  

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1996).  Furthermore, weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  The regulations 
further provide that in rating disabilities of the joints, 
inquiry will be directed to considerations of more movement 
than normal, less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45 (1996).  The Board has considered these 
provisions and finds that an increased rating is not 
warranted under these provisions.


2.  Entitlement to an increased (compensable) evaluation for 
a bilateral hearing loss disability.

Service connection for bilateral hearing loss was granted via 
a rating decision of July 1971.  An evaluation of 
noncompensable was assigned.  This evaluation was increased 
to 10 percent by a rating decision of November 1991.

The report of a VA audiological evaluation, conducted in 
March 1996, shows pure tone thresholds, in decibels, were as 
follows: 

HZ		Left Ear			Right Ear

1000		65				30
2000		105				50
3000		105+				65
4000		105+				60
AVG		105				51.25

Audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 0 percent in the left ear.  The 
assessment mild to moderate sensorineural hearing loss with 
excellent word recognition ability in the right ear, and 
profound sensorineural hearing loss with no useable hearing 
for speech in the left ear.

The veteran's bilateral sensorineural hearing loss is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 6101.  The evaluation of hearing impairment is required 
to be based on examinations using controlled speech 
discrimination tests together with results of a puretone 
audiometry test.  38 C.F.R. § 4.85 (1996).  The results are 
charted on Table VI and Table VII.  The assignment of a 
disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992). 

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 HZ and dividing by four, was 51.25.  The 
percent of discrimination was 94.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
50 and 57 with the line for percent of discrimination from 92 
to 100, the resulting numeric designation for the right ear 
is II. 

The average puretone decibel loss for the veteran's left ear 
was 105.  An exact average could not be calculated because 
the veterans puretone thresholds exceeded 105 on two levels.  
The percent of discrimination was 40.  The resulting numeric 
designation for the left ear is XI. 

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and XI 
for the poorer ear, the point of intersection on Table VII 
requires assignment of a 10 percent evaluation under 
diagnostic code 6101. 

The Board notes the veterans testimony at his two hearings.  
He stated that he does not believe the testing conditions 
used by VA are realistic for his disability.  He has 
difficulty understanding what is being said when there is 
background noise, or more than one person is talking.  The 
Board finds these arguments credible, however, the RO has 
applied the rating schedule accurately, and there is no basis 
under law for the assignment of a higher evaluation.


3.  Entitlement to service connection for a bilateral 
shoulder disorder.

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996).

A review of the veterans service medical records indicates 
two instances of treatment for bursitis.  In April 1958 he 
was treated with injections for acute bursitis of the left 
shoulder.  In December 1965 he was treated for bursitis of 
the right shoulder.

Records of treatment from the U.S. Army Hospital at Ft. 
McPherson, Georgia, dated in January 1971, show the veteran 
complaining of right shoulder pain.  He reported a long 
history of shoulder pain with relief by analgesics.  The 
impression given was bursitis.  He was prescribed Darvon.

The report of a VA examination, conducted in June 1971 shows 
no evidence of traumatic injuries, present or past of the 
musculoskeletal system.  He showed no evidence of decrease of 
range of motion of the shoulders.  He made no complaints 
regarding a chronic shoulder disability.  

Medical records from a U.S. Air Force Hospital at Tindall Air 
Force Base, dated in September 1978, show complaints of 
stiffness in the arms.  He was evaluated for rheumatoid 
arthritis.  He reported that his pain increased with exercise 
and weather changes.  Reports dated in February 1982 show 
complaints of aches in the shoulders.  The impression given 
was probable degenerative joint disease.  X-ray examination 
showed no soft tissue or bony abnormalities.  Records from 
August 1983 show continuing complaints of pain in the left 
supra clavicular area.  Examination revealed tenderness on 
the left trapezius muscle, upper part.  The impression given 
was probable muscle strain and degenerative joint disease.

A statement from a private physician, dated in August 1994, 
shows treatment from 1981 for bursitis and degenerative joint 
disease.  Treatment consisted of Motrin.

The report of a VA X-ray examination, conducted in October 
1994 showed mild hypertrophic degenerative changes involving 
the margins of the acromio-clavicular joints and the glenoid 
labra of both shoulders.  No soft tissue calcifications were 
identified.  The report of a VA examination, conducted in 
March 1996 showed the veteran complaining of restricted 
mobility of the shoulders and bursitis.  Physical examination 
showed mild restriction of motion.  

The Board notes the veterans testimony at his personal 
hearing, conducted in February 1996.  He stated that he did 
not report a shoulder disorder on his separation physical 
examination because he assumed that records of treatment were 
contained in his service medical records jacket.  He stated 
that he was treated numerous times for pain in his shoulders, 
but that it often amounted to just the issuance of pain 
pills.  They worked, so he continued to accept this 
treatment.  At the time that he was treated with injections 
he was told by a Navy doctor that the condition was chronic 
and would never fully resolve.  He stated that now he does 
not have excruciating pain in his shoulders all the time.  It 
gets real bad, but not enough to put him in bed.  Sometimes 
he must use one arm to move the other.

The Board notes the veterans testimony at his travel board 
hearing, conducted in June 1997.  He stated that he continued 
to receive treatment after separation from Army, Navy, and 
Air Force medical facilities.  He sometimes received shots 
and sometimes pills.  He also received treatment from a 
private physician after 1981.  He attributed the disorder to 
his work as a mechanic in the Navy.  He stated that this work 
placed a great deal of strain on his shoulders and he was 
often required to work in confined spaces.  After service he 
continued to work as a mechanic because that was the trade he 
knew.  He believes that the disorder originated in service 
and was aggravated by his post service work as a mechanic.

The Board finds that the evidence of records indicates that 
the veteran underwent treatment for a bilateral shoulder 
disorder during his period of active naval service.  Post 
service medical records show continuing treatment for a 
shoulder disorder diagnosed as degenerative joint disease and 
bursitis.  The Board concludes that a grant of service 
connection for a bilateral shoulder disorder is in order, as 
the evidence shows inservice injury and treatment followed by 
continual post-service complaints and treatment for pain and 
limitation of motion in the joints affected by the inservice 
injuries.


4.  Entitlement to service connection for a prostate 
disorder.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
instant case, there is no medical evidence or opinion which 
attributes the veterans post service benign hypertrophy of 
the prostate to his inservice episode of prostatitis.

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1996).

A review of the veterans service medical records indicates 
that he was seen for dysuria in June 1960.  It was noted that 
his prostate was boggy.  His separation examination is 
negative for prostate disorders.  He did not report a 
prostate disorder at that time.

The Board notes the veterans testimony at his personal 
hearing, conducted in February 1996.  He stated that he was 
treated for prostate trouble while on a minesweeper in 
Europe.  This treatment continued when he returned to the 
states, and he claimed treatment at Charleston, Savannah 
shipyard, and Hunter Air Force Base.  He stated that he was 
given sulfa tablets.  He stated that he began receiving 
treatment in the late 70s from VA.  Finally he underwent an 
operation.  During his travel board hearing he stated that he 
underwent surgery by VA in 1984, and that the main problem 
was obstruction of the urinary canal.

The report of a VA examination, conducted in March 1996, 
shows the veteran reporting inservice treatment for dysuria, 
urgency, and burning with voiding.  In 1984, due to the 
development of benign prostatic hypertrophy, he underwent a 
transurethral resection of the prostate.  He reported current 
problems with slight hesitancy and nocturia.  A 1992 biopsy 
reported some residual prostatitis but no further surgery was 
recommended.  The examiner commented that the prostatitis is 
not a direct extension of benign prostatic hypertrophy.  His 
inservice prostatitis clinically resolved.

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  In Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), the United States Court of 
Veterans Appeals (Court) held that the appellant in that case 
had not presented a well-grounded claim as a matter of law.  
The Court pointed out that "unlike civil actions, the 
Department of Veterans Affairs (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence."  Tirpak, at 611.  

The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19 
(1993).  In this case, evidentiary assertions as to the 
relationship between the inservice incident of prostatitis 
and post service complaints are beyond the competence of the 
appellant.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The appellant cannot meet his initial burden of proof for 
purposes of determining that his claim is well grounded by 
relying on his own opinion as to medical matters.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).

No evidence has been presented which shows that the veterans 
inservice episode of prostatitis is related to his post 
service benign hypertrophy of the prostate, nor has it been 
shown that his current problems are related to the 
hypertrophy.  His current prostatitis has not been shown to 
be related to his inservice episode.  The appellant has not 
submitted any medical evidence supportive of his claim that 
his prostate disorder warrants service connection.  He has 
stated speculative opinions regarding a possible connection 
between his current disorder and his inservice episode of 
treatment for prostatitis more than 30 years ago.  

The Board concludes that he has failed in his duty to submit 
"evidence" which would "justify a belief by a fair and 
impartial individual," that his claim is plausible.  See 
Tirpak, 2 Vet.App. at 611.  The Court has held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  See Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  See also Barfield v. Brown, 5 
Vet.App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Since there is no competent, credible evidence 
of medical causality or contribution, the claim is not well 
grounded.


ORDER

Entitlement to an increased evaluation for a lumbar spine 
disorder is denied.
Entitlement to an increased evaluation for bilateral hearing 
loss is denied.
Entitlement to service connection for a bilateral shoulder 
disorder is granted.
Entitlement to service connection for a prostate disorder is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


